Citation Nr: 0803996	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension with bilateral hypertensive retinopathy.

6.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960, May 1968 to March 1969, and from October 1972 to 
November 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for 
diabetes mellitus and assigned a 10 percent rating effective 
June 2001; determined that new and material evidence adequate 
to reopen a claim for service connection for bilateral 
hearing loss had not been submitted; continued a 10 percent 
rating for hypertension; and denied service connection for a 
right shoulder condition, low back pain, and kidney disorder.   

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a written statement received in February 2006, the 
veteran stated that he wished to drop his claim for service 
connection for a kidney condition.  

2.  The competent and probative medical evidence of record 
does not show a current diagnosis of any disability of the 
right shoulder.   

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that disk 
disease of the lumbar spine was diagnosed within one year 
after separation from service.

4.  The veteran's diastolic pressure is not predominantly 110 
or more, and the systolic blood pressure is not predominantly 
200 or more.

5.  The competent and probative medical evidence of record 
shows that the veteran's diabetes mellitus is manifested by 
the need for a restricted diet but does not show management 
by insulin or oral hypoglycemic agent is required.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issue of entitlement to service connection 
for a kidney disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  Entitlement to service connection for a right shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.104, Diagnostic Code (DC) 7101 
(2007).

5.  The criteria for an initial disability rating in excess 
of 10 percent for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.119, DC 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, February 
2002, May 2002, December 2004, April 2005, and May 2006; 
rating decisions in August 2002 and November 2005; a 
statement of the case in September 2003; and a supplemental 
statement of the case in November 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for a right shoulder disorder 
and low back pain and for an increased rating for 
hypertension and diabetes, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in February 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the increased rating claims.  A medical 
examination is not necessary in relation to the service 
connection claims as the evidence does not indicate that the 
claimed conditions or symptoms may be associated with the 
veteran's service.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Kidney disorder

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2007).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).  
In a February 2006 written statement, the veteran withdrew 
his appeal as to the issue of entitlement to service 
connection for a kidney condition, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.

The Board notes that in April 2006 the veteran wrote that he 
wished to continue his claim for service connection for a 
kidney condition.  That attempt to reinstate his appeal on 
the issue of service connection for a kidney condition, 
however, is not a timely appeal to the August 2002 rating 
decision wherein the issue was denied.  The statement was 
received on April 13, 2006, which is more than one year after 
notification of the decision on August 9, 2002, and more than 
sixty days after issuance of the statement of the case on 
September 19, 2003.  38 C.F.R. § 20.302.  The RO properly 
treated the veteran's April 2006 statement as a new claim to 
reopen a claim of entitlement to service connection for a 
kidney condition.  In a July 2006 rating decision the RO 
determined that new and material evidence had not been 
received to reopen the claim and service connection for a 
kidney condition remained denied.  The veteran was notified 
of the decision and evidence of record does not show that he 
appealed the decision.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a kidney disorder, and 
it is hereby dismissed.

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or organic diseases of 
the nervous system, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2007).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Right shoulder

The veteran seeks service connection for a right shoulder 
disability.  He contends that disability was incurred in 
service.  

Upon careful review of the evidence, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed right shoulder disability to service.

Service medical records show that in service the veteran 
sought treatment in August 1981 for right shoulder pain, 
stiffness, and decreased range of motion of several months 
duration assessed as probable right deltoid bursitis.  An x-
ray revealed his right shoulder was within normal limits.  On 
examination in May 1985 it was noted that the veteran had 
intermittent right shoulder pain secondary to bursitis which 
was not considered disabling.  On examination in May 1986, it 
was noted that right shoulder bursitis had resolved.  The 
clinical evaluation in May 1985 and May 1986 for upper 
extremities was normal.  At his retirement examination in 
September 1990 he reported a history of bursitis of the 
bilateral shoulder which was not a problem at that time.  The 
clinical evaluation was normal.  Thus, the Board finds that, 
although the veteran sought treatment for complaints of right 
shoulder pain due to bursitis in service, a chronic right 
shoulder disorder is not shown in service.

Further, there is no medical evidence of record showing that 
one of the specified presumptive diseases manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection for a right 
shoulder disability is not warranted on a presumptive basis.

The Board notes that when the veteran filed an initial 
disability claim in February 1991, he did not include a right 
shoulder disability.  

The medical evidence of record does not show post service 
evidence of complaints, findings or diagnosis of a right 
shoulder disability.  On VA examination in April 2005 the 
history of adult illnesses included right shoulder pain.  
However, his joints had full range of motion and no pain.  
There was no misalignment, defects or deformities of joints, 
bones, or muscles.  There was no diagnosis of a right 
shoulder disability.  In short, no medical opinion or other 
medical evidence relating a right shoulder disability to 
service or any incident of service has been presented.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  However, in this case, to the extent the 
veteran is claiming current pain in the right shoulder, the 
medical evidence does not render plausible a claim that the 
complaints of pain in the right upper extremity constitute a 
medical disability.  There is no competent medical evidence 
of a current diagnosis of a right shoulder disability.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes the contentions of the veteran as to his 
right shoulder symptoms.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that he has a right shoulder disability 
linked to service.  

Based upon the foregoing, the Board finds that there is no 
competent medical evidence that the appellant currently has a 
right shoulder disability which has been linked to service.  
To the extent that he is complaining of current pain, injury 
or bursitis, there is no probative, competent medical 
evidence of record of a current diagnosis of a medical 
disability.  No probative, competent medical evidence exists 
of a relationship between pain in the right upper extremity 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

Lacking a current medical diagnosis of a right shoulder 
disability which can be linked to service, service connection 
must be denied.  The preponderance of the evidence is against 
the claim of service-connection for a right shoulder 
disability, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for claimed right 
shoulder disability is denied.

Low back disorder

The veteran seeks service connection for a low back disorder 
claimed as low back pain.  He claims that his low back 
disorder is a result of two helicopter crashes in Vietnam.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's claimed low back disorder 
to service.

Service medical records are negative for complaints, 
findings, or diagnosis of a low back disorder.  In reports of 
medical history accompanying examinations in service and at 
his retirement examination in September 1990, he denied 
having recurrent back pain.  On examinations in service and 
at his retirement examination in September 1990, his spine 
was clinically evaluated as normal.  Thus, a chronic lumbar 
spine disorder is not shown in service.

Further, there is no medical evidence of record showing that 
degenerative disk disease of the lumbar spine manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis.

After service, the veteran suffered a fall in November 1992 
and a February 1993 x-ray of the thoracolumbar spine was 
normal.  

On VA examination in April 2005, a history of adult illnesses 
included back pain.  Clinical findings noted no back pain or 
stiffness.  There was no diagnosis of a low back disorder.

A VA outpatient treatment record in January 2006 noted that 
the veteran had been seen privately in August 2005 for 
complaints of left leg pain.  A private MRI in November 2005 
showed disk disease of the lumbar spine.  That medical 
evidence, however, does not provide a link between any lumbar 
spine disorder and the veteran's service, to symptomatology 
since service, or to a service-connected disability.

In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The statements of the veteran are not 
competent medical evidence as to a nexus between the 
veteran's low back disorder and his service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  Although disk 
disease of the lumbar spine has been diagnosed, there is no 
probative, competent medical evidence of record linking the 
disability to service.  The evidence does not show any event, 
injury, or disease during the veteran's service involving his 
back.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a low 
back disorder is a result of service or an injury in service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule) and 
separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2007).

Diabetes mellitus

The veteran contends that an initial rating in excess of 10 
percent is warranted for his diabetes mellitus. 

In a rating decision in August 2002, the RO granted 
entitlement to service connection for diabetes mellitus, 
associated with herbicide exposure.  Service connection was 
granted on a presumptive basis because the evidence showed 
the veteran served in Vietnam from 1968 to 1969.  A 10 
percent rating was assigned based on the need for diet alone 
to control the veteran's diabetes mellitus.  

At a VA examination in June 2002, the medical history noted 
the veteran had been diagnosed with diabetes mellitus during 
a routine physical examination in November of the previous 
year.  He was diet controlled and maintained a restricted 
diet.  He had no episodes of ketoacidosis or hypoglycemic 
reactions.  His weight had been stable since he last saw his 
primary care provider.  He described his restriction of 
activities as secondary to fatigue and his restricted diet.  
He denied any visual, vascular, cardiac or neurologic 
symptoms.  The assessment was diabetes mellitus, diet 
controlled with no evidence of neuropathy.  

At a VA eye examination in July 2002, the veteran reported a 
four month history of diet-controlled diabetes mellitus.  He 
had never been treated with medications for his diabetes and 
denied any previous ocular laser treatment, surgery or other 
disease.  He denied any previous ocular history.  He had no 
evidence of diabetic retinopathy on examination.  

On VA examination in February 2005 the veteran reported that 
he was diet controlled and had adhered to a diabetic diet as 
prescribed.  He denied hospitalization for diabetes and 
denied ketoacidosis or hypoglycemic reactions.  He had 
reduced his weight through diet and exercise and was stable.  
He denied restriction of his activities because of diabetes.  
He denied the use of oral hypoglycemic agents or insulin for 
diabetes.  On examination he had no objective evidence of 
peripheral neuropathy at hands or feet.  He had no known 
history of arteriosclerotic complications of diabetes.  His 
serum glucose value reflected good control of diabetes 
mellitus.  

At a VA eye examination in March 2005 he had no evidence of 
diabetic retinopathy on examination.  No diabetic changes 
were noted on the fundus examination.  His diabetes mellitus 
had been controlled with diet and exercise.  His blood sugars 
had been consistently less than 123.  

Private treatment records from April 2003 to March 2005 show 
diabetes was controlled by diet.  

VA treatment records from October 2004 to April 2005 show 
several high glucose readings.  When seen in April 2005, the 
entry reflects his diabetes was controlled by diet.  At an 
Agent Orange examination in May 2005, it was noted that 
although diet alone had been controlling his diabetes, more 
recently, his blood sugars had been higher than desirable and 
he was to start on medication in the immediate future to aid 
the diet in controlling his blood sugar satisfactorily.  
There was no evidence of diabetic retinopathy.  The examiner 
commented that the veteran's blood sugars were elevated 
modestly and it would seem that using medication in addition 
to his diet would be effective.  An eye consultation in May 
2005 was negative for diabetic retinopathy bilaterally.

Evidence of record includes a February 2006 prescription 
written by his private doctor for an oral glycemic agent to 
be used if blood sugar was greater than 150 in the morning.  
When seen at VA in April 2006, he reported having started on 
diabetic medications but did not have the medications or his 
glucose log.  In October 2006 when seen by his private 
medical doctor, his fasting blood sugar was 135.  His 
condition was stable.  His diabetes mellitus was treated with 
glyburide daily if his blood sugar was greater than 150.  

In May 2007 his private medical doctor wrote that the 
veteran's blood sugar at the time of his last office visit in 
May 2007 was 135 and it was in good control.  He was to 
continue to take glyburide if his blood sugar was above 150.  

After review of the evidence, the Board finds that 
entitlement to a 20 percent rating for diabetes mellitus is 
not warranted.  

Under DC 7913, a 10 percent rating is warranted for diabetes 
mellitus manageable by restricted diet only.  A 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent  rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The evidence of record shows that the veteran's diabetes 
mellitus has been manageable by restricted diet only.  
Although he reported to VA medical providers that he was 
taking medication, he did not have the medications with him 
or recall the name.  His glucose log was not provided.  There 
is no evidence that the veteran requires insulin in addition 
to a restricted diet to manage his diabetes mellitus.  The 
Board notes that the veteran's private doctor wrote a 
prescription for an oral hypoglycemic agent, however, it was 
only to be taken when his blood sugar level was above 150.  
Private and VA medical records of record do not show glucose 
readings above 150.  At a visit in May 2007, his private 
doctor noted that the veteran's blood sugar was 135 and was 
in good control.  Again, the doctor noted that the prescribed 
medication was to be taken if the blood sugar was above 150.  
There is no indication that the veteran requires an oral 
hypoglycemic agent on a regular basis to manage the diabetes 
mellitus.  In fact, although a prescription has been written 
for an oral hypoglycemic agent, the evidence does not show 
that the veteran's diabetes has required the use of that oral 
hypoglycemic agent.  Accordingly, the Board does not find 
that the veteran's symptoms more nearly approximate the 
criteria for a 20 percent evaluation.  

As compensable complications of diabetes mellitus are not 
shown, a separate evaluation is not warranted.  Conditions 
such as peripheral neuropathy of hands or feet, 
arteriosclerotic complications of diabetes, or diabetic 
retinopathy are not shown.  

As an initial rating case, consideration has been given to 
staged ratings (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in this case, as 
the Board finds the preponderance of the credible evidence 
demonstrates that since June 14, 2001, the veteran's diabetes 
mellitus has consistently warranted no more than a 10 percent 
rating.  As the preponderance of the evidence is against the 
claim for an increased initial rating, the claim must be 
denied.  38 U.S.C.A.  § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Hypertension with bilateral hypertensive retinopathy

The veteran contends that his hypertension with bilateral 
hypertensive retinopathy is worse than currently evaluated 
and a higher disability rating should be assigned.

A 10 percent rating is assigned for hypertension when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  38 C.F.R. § 4.104, DC 
7101 (2007).

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a rating in excess of 10 
percent for hypertension with hypertensive retinopathy is not 
established.

In service the veteran was diagnosed with essential 
hypertension well controlled.  Medication had been prescribed 
in 1985 and he had continued taking the same medication.  At 
a VA examination in 1991, his blood pressure readings were 
146/90, 140/95, and 148/92 and it was noted that he had not 
taken his medications that morning.  The RO granted service 
connection for hypertension in a rating decision in May 1991 
and assigned a 10 percent rating under DC 7101 effective from 
December 1990.    

A blood pressure reading in November 2000 was 130/90.  At a 
June 2002 VA examination, the veteran denied any symptoms 
related to hypertension.  He was taking medication and denied 
having any side effects.  His blood pressure was 144/96 and 
144/92 on the right arm and 150/90 on the left arm.  His 
hypertension had been diagnosed 13 years prior to the 
diagnosis of diabetes mellitus and therefore was more likely 
to be essential.  

Private medical records from October 2002 to March 2005 show 
blood pressure readings with diastolic pressure less than 110 
and systolic pressure less than 200.  

At a February 2005 VA hypertension examination, his blood 
pressure was 138/72, 136/74, and 138/70.  His hypertension 
was well controlled with medication.  He had no known history 
of hypertensive heart disease or arteriosclerotic 
complications of hypertension.  

At a VA eye examination in March 2005 he had evidence of a 
mild to moderate hypertensive retinopathy in both eyes.  This 
was evidenced by arterial attenuation, as well as 
arteriovenous nicking.  His visual acuity with correction was 
20/20 bilaterally at both distance and near.  His visual 
fields and ocular motility were full in both eyes.  He had no 
visual problems from his hypertensive retinopathy and would 
not be expected to have any, should he maintain good blood 
pressure control.  

The RO granted service connection for bilateral hypertensive 
retinopathy effective March 5, 2005.  Because no defect in 
visual acuity or field of vision due to hypertensive 
retinopathy was shown the condition was not independently 
compensable and the RO combined the eye condition with 
hypertension which was assigned a 10 percent evaluation.  

At a VA Agent Orange examination in May 2005, his corrected 
vision was 20/20 in the right eye and 20/15 in the left eye.  
Private and VA medical records from April 2005 to October 
2006 show the veteran's blood pressure readings with 
diastolic pressure less than 110 and systolic pressure less 
than 200.  He took prescribed medication for hypertension and 
his hypertension was controlled. 

The veteran currently has a 10 percent disability rating 
under DC 7101 for hypertension with bilateral hypertensive 
retinopathy.  The medical evidence shows that medication has 
been required for the control of his hypertension.  But, the 
veteran is not shown to meet the criteria for the next higher 
evaluation of 20 percent as the evidence of record does not 
show that the veteran has diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or more.  
Nor does the evidence show that a separate compensable 
evaluation is warranted for hypertensive retinopathy as no 
defect in visual acuity or field of vision due to 
hypertensive retinopathy is shown.  38 C.F.R. § 4.84a (2007).

Accordingly, a 20 percent rating is not warranted for 
hypertension with hypertensive retinopathy under the criteria 
of DC 7101.  Consequently, the Board finds that the 10 
percent rating for hypertension with hypertensive retinopathy 
adequately reflects the clinically established impairment 
manifested by the veteran.  In denying the claim, the Board 
has considered all the evidence during the period under 
review and finds no basis for assignment of staged ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds 
that the preponderance of the evidence is against the claim 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for a kidney 
disorder is dismissed. 

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a rating in excess of 10 percent for 
hypertension with bilateral hypertensive retinopathy is 
denied.

Entitlement to a rating in excess of 10 percent for diabetes 
mellitus is denied.
REMAND

The appellant is seeking service connection for bilateral 
hearing loss.  A May 1991 decision denied service connection 
for bilateral hearing loss.  That decision determined that 
hearing loss of the right ear was not shown.  Although 
hearing loss of the left ear was shown, it was not incurred 
or aggravated by service.  

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006). Although notification letters were 
previously issued, they do not comply with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for hearing loss of the right 
ear and for hearing loss of the left ear.  
Advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial.  Further notify the 
veteran of information and evidence that 
VA will seek to obtain and information and 
evidence that he is expected to provide.  
Request that the veteran provide any 
evidence in his possession that pertains 
to the claim. 

2.  Thereafter, readjudicate the claims 
for service connection for hearing loss of 
the right ear and for hearing loss of the 
left ear.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


